 


109 HRES 390 IH: Congratulating Lance Armstrong on his seventh Tour de France victory and his retirement and recognizing his dedication to helping others.
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 390 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Smith of Texas (for himself, Mr. Doggett, Mr. Carter, and Mr. McCaul of Texas) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Congratulating Lance Armstrong on his seventh Tour de France victory and his retirement and recognizing his dedication to helping others. 
 
Whereas on July 24, 2005, Lance Armstrong won the Tour de France, the most prestigious race in competitive cycling; 
Whereas Lance Armstrong competed against the world’s best cyclists for three weeks, covering more than 2,000 miles of difficult and imposing terrain in France and Germany through changing weather conditions; 
Whereas his victory in 2005 is the seventh Tour de France win for Lance Armstrong, establishing a new record for the event; 
Whereas Lance Armstrong overcame seemingly insurmountable challenges in life to reach the pinnacle of his cycling career; 
Whereas Lance Armstrong’s achievements are proof that hard work and perseverance can turn dreams into reality; 
Whereas after his victory Lance Armstrong announced that he will retire from the sport; 
Whereas Lance Armstrong has demonstrated the same level of commitment to improving and enriching the lives of fellow cancer survivors as he has in training for the Tour de France; and 
Whereas his devotion to providing cancer survivors with the tools and knowledge to live strong through the Lance Armstrong Foundation is recognized throughout the United States and the world: Now, therefore, be it 
 
That the House of Representatives congratulates Lance Armstrong on his seventh Tour de France victory and his well-deserved retirement and recognizes his dedication to helping others.  
 
